As filed with the Securities and Exchange Commission on July 7 , 2011 Registration No. 333-170781 SECURITIES AND EXCHANGE COMMISSION FORM S-1A Amendment No. 7 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TRAIL ONE, INC. Nevada 27-3425913 (State or other Jurisdiction of Incorporation) (Primary Standard Classification Code) (IRS Employer Identification No.) TRAIL ONE, INC. 1844 South 3850 West Salt Lake City, Utah 84104 Tel.: 1-877-259-2551. (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) Paracorp, Incorporated 318 North Carson Street, Suite 208 Carson City, Nevada 89032 Tel.: 1-775-883-0104 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: B K Consulting and Associates, P.C. 1844 South 3850 West, Suite B Salt Lake City, Utah 84104 Telephone (888) 283-4256 Facsimile (877) 255-9218 E- Mail Corporate@bkconsultinginc.com Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, $0.001 par value per share $ $ $ * Total Registration fee $ $ $ * (1)Estimated solely for the purpose of determining the registration fee pursuant to Rule 457(a) promulgated under the Securities Act of 1933, as amended. This includes stock to be sold by the selling stockholder. (2)The shares of common stock being registered hereunder are being registered for resale by a certain selling stockholder named in the prospectus. *Estimate amount THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT ALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SUCH SECTION8(a), MAY DETERMINE. The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission (“SEC”) is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Subject to completion, dated July 7, 2011 TRAIL ONE, INC. This prospectus relates to the resale of an aggregate of 8,000,000 shares of common stock, par value $0.001, by Ralph Montrone, the selling security holder under this prospectus. These securities will be offered for sale by the selling security holder identified in this prospectus in accordance with the methods and terms described in the section of this prospectus entitled “Plan of Distribution." We will not receive any of the proceeds from the sale of these shares. We will pay all expenses, except for the brokerage expenses, fees, discounts and commissions, which will all be paid by the selling security holder, incurred in connection with the offering described in this prospectus. Our common stock is more fully described in the section of this prospectus entitled “Description of Securities." Our common stock is presently not traded on any market or securities exchange. Common stock being registered in this registration statement may be sold by selling security holder at a fixed price of $0.001 per shareor in transactions that are not in the public marketat a fixed price of $0.001 per share. The offering will not be extended beyond the offering period of 29 days from the date of effectiveness. The selling security holder Ralph Montrone isthe”underwriter” within the meaning of the Securities Act of 1933, as amended with respect to allshares being offered hereby. The selling security holder has set an offering period of 29 days from the date of effectiveness and a fixed price of $0.001 per share. We have never declared or paid any cash dividends or distributions on our capital stock. We currently intend to retain our future earnings, if any, to support operations and to finance expansion and therefore we do not anticipate paying any cash dividends on our common stock in the foreseeable future. The Company has no equity compensation plans and individual compensation arrangement and does not intend to enter into any equity compensation plans and individual compensation arrangement in the future. Trail One, Inc. is a development stage company. Trail One, Inc. has a limited history of development stage operations.We presently do not have the funding to execute our business plan.As of the date of this prospectus, we have generated no revenues from our development stage business operations. AN INVESTMENT IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. See "Risk Factors” beginning on page6 for risks of an investment in the securities offered by this prospectus, which you should consider before you purchase any shares. NEITHER THE SEC NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus is: July 7, 2011 This prospectus is not an offer to sell any securities other than the shares of common stock offered hereby. This prospectus is not an offer to sell securities in any circumstances in which such an offer is unlawful. We have not authorized anyone, including any salesperson or broker, to give oral or written information about this offering, the Company, or the shares of common stock offered hereby that is different from the information included in this prospectus. You should not assume that the information in this prospectus is accurate at any date other than the date indicated on the cover page of this prospectus. TABLE OF CONTENTS PROSPECTUS SUMMARY 1 DESCRIPTION OF PROPERTY 2 THE OFFERING 4 SUMMARY FINANCIAL INFORMATION 5 RISK FACTORS 6 (A) RISKS RELATED TO OUR BUSINESS AND THIS OFFERING 6 (B) RISKS RELATED TO THE INDUSTRY 9 (C) RISKS RELATED TO THE OWNERSHIP OF OUR SECURITIES AND RISKS RELATED TO THIS OFFERING 11 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 12 USE OF PROCEEDS TO ISSUER 12 DILUTION 12 SELLING SECURITY HOLDER 12 PLAN OF DISTRIBUTION 13 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS RESULTS OF OPERATIONS 15 LIQUIDITY AND CAPITAL RESOURCES 21 PLAN OF OPERATION 24 DESCRIPTION OF BUSINESS 25 MANAGEMENT 30 MANAGEMENT BIOGRAPHIES 31 INDEPENDENT DIRECTOR/CORPORATE GOVERNANCE COMMITTEE 31 SECURITY OWNERSHIP OF CERTAIN BENEFICIALOWNERS AND MANAGEMENT 32 REMUNERATION OF DIRECTORS AND OFFICERS 32 EXECUTIVE COMPENSATION 33 SUMMARY COMPENSATION TABLE 33 COMPENSATION OF DIRECTORS 33 STOCK INCENTIVE PLAN 33 EMPLOYMENT AGREEMENTS, TERMINATION OF EMPLOYMENT AND CHANGE-IN-CONTROL ARRANGEMENTS 33 INTEREST OF MANAGEMENT AND OTHERS IN CERTAIN TRANSACTIONS 34 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 34 DESCRIPTION OF SECURITIES 35 LEGAL MATTERS 36 EXPERTS 36 INTEREST OF NAMED EXPERTS AND COUNSEL 36 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 36 AVAILABLE INFORMATION 36 REPORTS TO SECURITY HOLDER 36 EXHIBITS AND FINANCIAL STATEMENTS SCHEDULES FINANCIAL STATEMENTS F-1 PART II INFORMATION NOT REQUIRED IN PROSPECTUS II-1 i PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus. This summary does not contain all the information that you should consider before investing in the common stock. You should carefully read the entire prospectus, including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision.In this Prospectus, the terms “TRAIL ONE,” “Company,” “we,” “us” and “our” refer to Trail One, Inc. Overview We were incorporated in the State of Nevada on September 9, 2010 under the name ofTrail One, Inc. Trail One, Inc. is a development stage company with a limited history of development stage operations. Where You Can Find Us Our principal executive office is located at Trail One, Inc.1844 South 3850 West Salt Lake City, Utah 84104 Tel.: 1-877-259-2551. Internet: http://www.TrailOnecnc.com GENERAL INTRODUCTION Trail One, Inc. will market an aluminum license plate tag for automobiles.It is an aluminum license plate bracket which will be decorated in any manner requested by the wholesale customer, and sold to the wholesale customer, at a price around $150.Since its inception, on September 9, 2010, Trail One has incurred cumulative losses of $31,768 to March 31, 2011. Trail One, Inc. will market its sole intended product (which has not yet been produced), an aluminum license plate tag for automobiles in the Salt Lake City, Utah area. License plate tags are more commonly known as license plate frames/holders.Our product is a computer generated license plate tag, produced by using a highly sophisticated laser guided CNC metal cutting flat surface screened lathe/cutter.The license frame /holders will be made to order, through the Company’s website, with a customer’s required individualized custom look.The material used for each license plate tag will be aluminum. Then each individualized license plate tag will be embellished with personalized and customized script based on customer demand. We intend to sub-contract the actual manufacturing of each license plate tag to a manufacturer to our approved specifications. Additionally, we also intend to market the sale of our product to wholesalers on a ‘pre-order basis’. With respect to the wholesale market, we will solicit bulk sales to wholesalers who will order our products from a catalogue prior to the commencement of our manufacturing process which they will then be able to re-sell to the general public, as well as, through licensing ventures. Trail One has not commenced its major operations of having its one product a license plate tag for automobilesmanufactured by an unaffiliated outside provider (Advanced Precision Manufacturing Inc.[APMI]) and the Company has not distributed the product to anyone.The Company will not have any license plate tags for automobiles manufactured until the Company has sold the product to an end user.Trail One is considered a development stage company because it has not commenced its major operations. In addition the Company has not achieved any revenue in connection with its business to date. As a result, we are a startup company, which means that we have no operating history or revenue, and are at a competitive disadvantage. We expect to continue to incur losses for at least the next 12 months. We do not expect to generate revenue that is sufficient to cover our expenses, and we do not have sufficient cash and cash equivalents to execute our plan of operations for at least the next twelve months. We will need to obtain additional financing,through equity security sales, debt instruments and private financing, to conduct our day-to-day operations, and to fully execute our business plan. We plan to raise the capital necessary to fund our business through the sale of equity securities, debt instruments or private financing. (See “Plan of Operation”) Taking into account that our company is a new startup and is without an established income stream and/or profit & loss statement and has not yet produced any product for sale, the estimated annual burn rate projected during the first fiscal year, without due consideration for adjustment is $54,000 .This includes a three month burn, in cash, of $13,500 (at $4,500 per month) considering the Company encounters a bad quarter during its first year in business beginning with the first current due date and ending with the cash zero date. The Company does not expect to run out of money, as Mr. Montrone has agreed to fund the Company, through an oral agreement until such time as the Company raises $75,000. Mr. Montrone, however, is under no legal obligation and/or duty to do so.Additionally, although there is an oral agreement between the Company and Mr. Montrone to fund the Company until such time as the Company raises $75,000, Mr. Montrone has not agreed to fund any specific amount to the Company. 1 Our independent auditors have added an explanatory paragraph to their report of our audited financial statements for the year ended September 30, 2010, stating that our net loss of ($15,500), lack of revenues and dependence on our ability to raise additional capital to continue our business, raise substantial doubt about our ability to continue as a going concern. Our financial statements and their explanatory notes included as part of this prospectus do not include any adjustments that might result from the outcome of this uncertainty. They are no guarantee that we will be able to raise funds through equity security sales, debt instruments, and private financing. Currently, we have no agreements in place to raise money through debt instruments or private financing. If we fail to obtain additional financing, either through an offering of our securities or by obtaining loans, we may be forced to cease our planned business operations altogether. BUSINESS DEVELOPMENT The Company was incorporated on September 9, 2010. The Company has had limited development stage operations from incorporation (September 9, 2010) to May 26, 2011. Initial Sales Strategy: We have established a two -prong sales approach; our approach utilizes direct sales through Ralph Montrone.Our direct sales will be conducted by Mr. Montrone. He will market the product locally in the Salt Lake City, Utah area to automobile specialty shops.His current marketing strategy consists of various Point of Sale material including posters and flyers developed by Mr. Montrone in the past several months. We intend to derive income from these sales and our goal is to establish brand recognition. Subsequent Sales Strategy Trail One, Inc. will commence marketing license plate tags for sale to the general public. The Company is presently developing its marketing program to sell license plate tags to the general public. We also intend to market our product through our website: www.trailonecnc.com which is currently under development/construction. The Company has not sold the product to anyone at this time. Trail One, Inc. is considered a development stage company because it has not commenced its major operations. In addition the Company has not achieved any revenue in connection with its business to date. As a result we are a startup company, that is, we have no operating history or revenue, and are at a competitive disadvantage. We have no operating history and expect to incur losses for the foreseeable future. Should we continue to incur losses for a significant amount of time, the value of your investment in the common shares could be affected downward, and you could even lose your entire investment. We have not yet received any revenues from our development stage operations, nor have we otherwise engaged in any business operations. Trail One, Inc. is a development stage company and in the absence of revenues and operations the Independent Auditor’s Report dated November 23, 2010, cites a going concern issue. The going concern statement opinion issued by the independent auditors is the result of a lack of operations and working capital. The Company will need to raise capital which concerned the independent auditors because there is insufficient cash for operations for the next twelve months.We will have to seek other sources of capital through equity security sales, debt instruments and private financing. We established the minimum amount of $75,000 that the Company will need to raise through debt instruments such as bank loans, or private financing so that operations could start,in order to generate some type of revenue. Presently no other sources have been identified and it is unknown if any other sources will be identified. There is no assurance that the Company will be able to obtain any bank loans or private financing. DESCRIPTION OF PROPERTY Our corporate office are located at 1844 South 3850 West Salt Lake City, Utah 84104. Ralph Montrone currently owns this location.This facility is 1,000 square feet of office space and is being provided to the Company free of charge by the sole officer and director, Ralph Montrone.There are currently no proposed programs for renovation, improvement or development of the facility currently in use. WHERE YOU CAN FIND US Our principal executive office is located at Trail One, Inc.1844 South 3850 West Salt Lake City, Utah 84104, and our telephone number is, 1-877-259-2551. 2 INTERNET ADDRESS Our Internet address is http://www.TrailOnecnc.com Over the next twelve months, Trail One, Inc. plans to build out and establish its reputation and network of clients and advisors in the automobile accessory business for sale to the general public. The Company aims to form long term working relationships with companies looking to sell Trail One license plate tags to the general public. Mr. Ralph Montrone is the Chief Executive Officer, President, (Principal Executive Officer) and Director. Currently the Company has one employee; however as it grows, it plans to employ additional employees as needed. PRINCIPAL OPERATIONS, ANDPRODUCTS OF THE COMPANY Trail One, Inc. also referred to as “Trail One” and the “Company”, was incorporated in the State of Nevada on September 9, 2010. Trail One, Inc. is presently marketing an aluminum automobile license plate tag. Trail One, Inc. is a development stage company with a limited history of development stage operations. Trail One, Inc. is a development stage company. Trail One, Inc. has a limited history of development stage operations.We presently do not have the funding to execute our business plan. Achievement of our business objective is basically dependent upon the judgment, skill and knowledge of our management. Mr. Montrone, currently our sole executive officer and director. There can be no assurance that a suitable replacement could be found for any of our officersupon their retirement, resignation, inability to act on our behalf, or death. RISK FACTORS The Company's financial condition, business, operation and prospects involve a high degree of risk. You are urged to carefully read and consider the risks and uncertainties beginning on page 6 of this prospectus entitled Risk Factors as well as the other information in this report before deciding to invest in our Company. All known materials risks are discussed in the Risk Factors section of this prospectus.If any of the risks beginning on Page 6 of this Prospectus entitled “Risk Factors” are realized, our business, operating results and financial condition could be harmed and the value of our stock could go down. This means that our stockholders could lose all or a part of their investment. 3 THE OFFERING Common stock offered by selling security holder 8,000,000 shares of common stock. This number represents approximately 45% of our current outstanding common stock. Selling Shareholder Ralph Montrone Offering price Minimum number of shares to be sold in this offering None Minimum number of shares to be offered per investor Common stock outstanding before the offering 18,000,000 common shares as of July 7, 2011 Common stock outstanding after the offering 18,000,000 shares. Terms of the Offering The selling security holder will determine when and how they will sell the common stock offered in this prospectus. Termination of the Offering The offering will conclude upon the earliest of (i) such time as all of the common stock has been sold pursuant to the registration statement or (ii) within 29 days of the registration statement being declared effective (iii) such time as all of the common stock becomes eligible for resale without volume limitations pursuant to Rule 144 under the Securities Act, or any other rule of similar effect. Use of proceeds We are not selling any shares of the common stock covered by this prospectus. Risk Factors The Common Stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors” beginning on page 9. Based on 18,000,000 shares of common stock outstanding as of July 7, 2011 This prospectus relates to the sale of up to 8,000,000 shares of our common stock by the selling shareholder identified in the section of this prospectus entitled "Selling Security Holder." These 8,000,000 common shares are being offered hereby by Ralph Montrone, the selling security holder, under this prospectus. The number of common shares offered by this prospectus represents up to approximately 45% of the total common stock outstanding after the offering. The selling security holder Ralph Montrone is the "underwriter” within the meaning of the Securities Act of 1933, as amended with respect to all shares being offered hereby. The selling security holder has set an offering period of 29 days from the date of effectiveness and a fixed price of $0.001 per share. We have never declared or paid any cash dividends or distributions on our capital stock. We currently intend to retain our future earnings, if any, to support operations and to finance expansion and therefore we do not anticipate paying any cash dividends on our common stock in the foreseeable future. The Company has no equity compensation plans and individual compensation arrangements and does not intend to enter into any equity compensation plans and individual compensation arrangements in the future. Trail One, Inc. is a development stage company. Trail One, Inc. has a limited history of development stage operations.We presently do not have the funding to execute our business plan.As of the date of this prospectus, we have generated no revenues from our development stage business operations. Information regarding the selling security holder, the common shares being offered to sell under this prospectus, and the times and manner in which they may offer and sell those shares, is provided in the sections of this prospectus entitled "Selling Security Holder" and "Plan of Distribution." Trail One, Inc. will not receive any of the proceeds from these sales. The registration of common shares pursuant to this prospectus does not necessarily mean that any of those shares will ultimately be offered or sold by the selling Security Holder. 4 SUMMARY OF FINANCIAL INFORMATION The following table provides summary financial statement data for the six months ended March 31, 2011 and the period from Inception (September 9, 2010) through September 30, 2010 as well as the period from Inception through March 31, 2011. The financial statement data for the six months ended March 31, 2011 has been derived from our unaudited financial statements. The results of operations for past accounting periods are not necessarily indicative of the results to be expected for any future accounting period. The data set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” our financial statements and the related notes included in this prospectus, and the statements and related notes included in this prospectus. TRAIL ONE, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS September 9, September 9, For the Six Months Ended (inception) to (inception) to March 31, September 30, March 31, (Unaudited) (Unaudited) Revenue $
